DETAILED ACTION

Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 06/11/2021, in which, claims 32-51, are pending. Claims 32 and 42, are independent. Claims 33-41 and 43-51, are dependent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 32-51 are allowed. Applicant’s invention has been carefully reviewed and thoroughly examined. 
However, upon further review and search, main Claims 32-51, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 32 and 42.
Specifically, claims 32 and 42, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 32 and 42. Specifically, “a method for isolating sheets, the method comprising:(a) providing a backstop adjacent to a stack of a first sheet and a second sheet, wherein the second sheet is adjacent to the first sheet in the stack, wherein the second sheet is previously fastened to the first sheet at a previous fastening location; lifting the first sheet by a device capable of suction, wherein a portion of a surface of the first sheet is coupled to a portion of a surface of the second sheet at the previous fastening location by an adhesive force;  directing the first sheet in a linear motion towards the backstop, wherein the linear motion is interrupted by the backstop; and (d) isolating the first sheet from the second sheet, wherein the first sheet forms a first wave and the second sheet form a second wave, wherein the first wave and the second wave have different amplitudes”.
Further, the prior arts of record don’t disclose or suggest the features of base claims 32 and 42. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 32 and 42.
Main Claim 42, contains the same language resulting in indication of allowable subject matter as claim 32. Therefore, the reasons for indicating allowable subject matter of claim 42 are the same as claim 42, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 32 and 42. Claims 33-41 and 43-51, which depend from claims 32 and 42, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677